
	
		II
		110th CONGRESS
		1st Session
		S. 2431
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2007
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To address emergency shortages in food
		  banks.
	
	
		1.Emergency funding
			(a)In
			 generalOut of any funds in the Treasury not otherwise
			 appropriated, the Secretary of the Treasury shall transfer to the Secretary of
			 Agriculture to carry out the emergency food assistance program established
			 under the Emergency Food Assistance Act of
			 1983 (7 U.S.C. 7501 et seq.) $40,000,000, to remain available until
			 expended.
			(b)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 subsection (a), without further appropriation.
			 
			
